DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/415,924 filed on 05/17/2019. Claims 1-21 have been examined. 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 14b been renumbered 22.
Misnumbered claim 15b been renumbered 23.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A system for countering a threat drone, comprising:
a plurality of sensor systems, wherein a sensor system of the plurality of sensor systems comprises one or more sensors that are connected to a network;
a counter drone, wherein the counter drone is connected to the network; and
a processor configured to:
receive an indication of a potential target from the plurality of sensor systems;
generate a fused data set for the potential target, wherein the fused data set comprises the indication of the potential target and one or more of: another 
determine whether the potential target comprises the threat drone based at least in part on the fused data set; and
in response to determining that the potential target comprises the threat drone, provide counter drone instructions to the counter drone."
This language is vague and indefinite for at least the following reasons:
Intended Use: The language "a fused data set for the potential target" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the data set (e.g. be used by the potential target, be used by an operation regarding the potential target) or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham
Generally Unclear: The claim recites: “determining whether the potential target comprises the threat drone … set” and simultaneously also recites: “in response to determining that the potential target comprises the threat drone … drone.” These limitations simultaneously recited in the same claim renders the claim vague and indefinite as it is unclear whether the claim is directed to the step of “determin[ing] whether the potential target comprises the threat drone … set” or “determin[ing] that the potential target comprises the threat drone … drone.” In other words, it is unclear whether either the first or second recited limitations necessarily occur (and if so, which one).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system for countering a threat drone, comprising:
a plurality of sensor systems, wherein a sensor system of the plurality of sensor systems comprises one or more sensors that are connected to a network;
a counter drone, wherein the counter drone is connected to the network; and
a processor configured to:
receive an indication of a potential target from the plurality of sensor systems;
generate a fused data set [intended to be used by an operation regarding the potential target], wherein the fused data set comprises the indication of the potential target and one or more of: another indication of the potential target, a raw sensor information, and/or a derived sensor information, 
determine that the potential target comprises the threat drone based at least in part on the fused data set; and
in response to determining that the potential target comprises the threat drone, provide counter drone instructions to the counter drone."
Claims 2-19 and 22-24 are further rejected as depending on this claim.

Claim 3 recites: "The system of claim 1, wherein the counter drone instructions queue the counter drone to launch or propel itself toward the threat drone."
This language is rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language: “the counter drone instructions queue the counter drone to launch or propel itself toward the threat drone," is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Namely, it is unclear what is meant by instructions that “queue” the counter drone to launch or propel itself toward the threat drone. For example, the plain meaning of the term “queue” is defined as “a waiting line especially of https://www.merriam-webster.com/dictionary/queue) or in verb form: “to arrange or form in a queue” (id.).
Intended Use: The language “the counter drone instructions queue the counter drone to launch or propel itself toward the threat drone," is further vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the counter drone (i.e. "launch or propel itself toward the threat drone”) or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Antecedent Basis: The term “itself” lacks proper antecedent basis.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the counter drone instructions control the counter drone[, wherein the counter drone is intended to launch or propel ]."

Claim 4 recites: "The system of claim 2, wherein the counter drone performs terminal guidance to intercept the threat drone."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 2, wherein the counter drone performs terminal guidance [intended to intercept the threat drone]."

Claim 6 recites: "The system of claim 1, wherein the sensor system communicates with the processor using a mesh network."
This language is rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The term “the sensor system” lacks proper antecedent basis.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein a sensor system communicates with the processor using a mesh network."

Claim 8 recites: "The system of claim 1, wherein the indication of the potential target comprises the raw sensor information."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the indication of a potential target comprises the raw sensor information."

Claim 10 recites: "The system of claim 1, wherein the raw sensor information is used to generate derived sensor information."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3-4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the raw sensor information is used [intended to generate derived sensor information]."

Claim 12 recites: "The system of claim 9, wherein the sensor system generates the derived sensor information."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 6 and 8 above. 

"The system of claim 9, wherein a sensor system generates the derived sensor information."

Claim 14 recites: "The system of claim 1, wherein determining whether the potential target comprises the threat drone includes determining whether a characteristic of the potential target is within a range."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The language "determining whether a characteristic of the potential target is within a range” is vague and indefinite as the scope of this language is not clearly discernible. Namely, the nature of the term "characteristic” is ambiguous and confusing/unclear (e.g. is this term intended to be directed to a structural component of the potential target such as a wing, hull, payload? or motion parameter, such as velocity? or control parameter, such as power, communication range, control commands?). Accordingly, the nature of the term “a range” is similarly ambiguous and confusing/unclear.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
the step of determining that the potential target comprises the threat drone further includes, determining whether geographical range."

Claim 15 recites: "The system of claim 1, wherein determining whether the potential target comprises the threat drone includes determining whether the potential target is within a geofenced area."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 14 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the step of determining that the potential target comprises the threat drone further includes, determining whether the potential target is within a geofenced area."

Claim 16 recites: "The system of claim 1, wherein determining whether the potential target comprises the threat drone includes determining whether the potential target has a trajectory that will take it within a radius of a geofenced area."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 14-15 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The term “it” lacks proper antecedent basis.
Generally Unclear: The language "determining whether the potential target has a trajectory that will take it within a radius of a geofenced area” is vague and indefinite as the scope of this language is not clearly articulated. Namely, it is unclear if the term “within a radius of a geofenced area” is intended to be directed to “within a (radial) distance from the perimeter of a geofenced area,” or “within a perimeter of a geofenced area.”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the step of determining that the potential target comprises the threat drone further includes, determining whether the potential target has a trajectory that enters a geofenced area."

Claim 17 recites: "The system of claim 1, determining whether the potential target comprises the threat drone includes determining whether a potential target sound profile matches a threat drone sound profile in a threat drone database."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 14-16 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
wherein the step of determining that the potential target comprises the threat drone further includes, determining whether a potential target sound profile matches a threat drone sound profile in a threat drone database."

Claim 20 recites: "A method for countering a threat drone, comprising:
receiving an indication of a potential target from a plurality of sensor systems, wherein a sensor system of the plurality of sensor systems comprises one or more sensors that are connected to a network;
generating a fused data set for the potential target, wherein the fused data set comprises the indication of the potential target and one or more of: another indication of the potential target, a raw sensor information, and/or a derived sensor information, wherein generating the fused data set comprises determining that the one or more of the another indication of the potential target, the raw sensor information, and/or the derived sensor information are all associated with the potential target and combining the one or more of the another indication of the potential target, the raw sensor information, and/or the derived sensor information;
determining, using a processor, whether the potential target comprises the threat drone based at least in part on the fused data set; and
in response to determining that the potential target comprises the threat drone, providing counter drone instructions to the counter drone, wherein the counter drone is connected to the network."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for countering a threat drone, comprising:
receiving an indication of a potential target from a plurality of sensor systems, wherein a sensor system of the plurality of sensor systems comprises one or more sensors that are connected to a network;
generating a fused data set [intended to be used by an operation regarding the potential target], wherein the fused data set comprises the indication of the potential target and one or more of: another indication of the potential target, a raw sensor information, and/or a derived sensor information, wherein generating the fused data set comprises determining that the one or more of the another indication of the potential target, the raw sensor information, and/or the derived sensor information are all associated with the potential target and combining the one or more of the another indication of the potential target, the raw sensor information, and/or the derived sensor information;
determining, using a processor, that the potential target comprises the threat drone based at least in part on the fused data set; and
in response to determining that the potential target comprises the threat drone, providing counter drone instructions to the counter drone, wherein the counter drone is connected to the network."

Claim 21 recites: "A computer program product for countering a threat drone, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving an indication of a potential target from a plurality of sensor systems, wherein a sensor system of the plurality of sensor systems comprises one or more sensors that are connected to a network;
generating a fused data set for the potential target, wherein the fused data set comprises the indication of the potential target and one or more of: another indication of the potential target, a raw sensor information, and/or a derived sensor information, wherein generating the fused data set comprises determining that the one or more of the another indication of the potential target, the raw sensor information, and/or the derived sensor information are all associated with the potential target and combining the one or more of the another indication of the potential target, the raw sensor information, and/or the derived sensor information;
determining, using a processor, whether the potential target comprises the threat drone based at least in part on the fused data set; and
in response to determining that the potential target comprises the threat drone, providing counter drone instructions to the counter drone, wherein the counter drone is connected to the network."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 20 above.

"A computer program product for countering a threat drone, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving an indication of a potential target from a plurality of sensor systems, wherein a sensor system of the plurality of sensor systems comprises one or more sensors that are connected to a network;
generating a fused data set [intended to be used by an operation regarding the potential target], wherein the fused data set comprises the indication of the potential target and one or more of: another indication of the potential target, a raw sensor information, and/or a derived sensor information, wherein generating the fused data set comprises determining that the one or more of the another indication of the potential target, the raw sensor information, and/or the derived sensor information are all associated with the potential target and combining the one or more of the another indication of the potential target, the raw sensor information, and/or the derived sensor information;
determining, using a processor, that the potential target comprises the threat drone based at least in part on the fused data set; and
in response to determining that the potential target comprises the threat drone, providing counter drone instructions to the counter drone, wherein the counter drone is connected to the network."

Claim 22 recites: "The system of claim 1, determining whether the potential target comprises the threat drone includes determining whether a potential target image matches a threat drone image profile in a threat drone database, wherein the potential target image comprises an optical image, a radar image, a lidar image, or an infrared image.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 14-17 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the step of determining that the potential target comprises the threat drone further includes, determining whether a potential target image matches a threat drone image profile in a threat drone database, wherein the potential target image comprises an optical image, a radar image, a lidar image, or an infrared image.”

Claim 23 recites: "The system of claim 1, determining whether the potential target comprises the threat drone includes determining whether a potential target vibration profile matches a threat drone vibration profile in a threat drone database, wherein the vibration profile comprises laser vibrometer data."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 14-17, and 22 above. 

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the step of determining that the potential target comprises the threat drone further includes, determining whether a potential target vibration profile matches a threat drone vibration profile in a threat drone database, wherein the vibration profile comprises laser vibrometer data."

Claim 24 recites: "The system of claim 1, determining whether the potential target comprises the threat drone includes determining whether a potential target RF profile matches a threat drone RF profile in a threat drone database, wherein the RF profile comprises RF data.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 14-17, and 22-23 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
wherein the step of determining that the potential target comprises the threat drone further includes, determining whether a potential target RF profile matches a threat drone RF profile in a threat drone database, wherein the RF profile comprises RF data.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Voorst (US 2017/0261613 A1).

Regarding claims 1 and 20-21, a system for countering a threat drone, comprising (providing countermeasures to a drone threat, paragraphs [0029], [0048]): 
a method for countering a threat drone, comprising (providing countermeasures to a drone threat, paragraphs [0029], [0048]): 

a plurality of sensor systems, wherein a sensor system of the plurality of sensor systems comprises one or more sensors that are connected to a network (several LIDARs networked together to form a fence and a drone mounted camera which communicate with the drone detection control processor, paragraphs [0029], [0033], [0057]);
a counter drone, wherein the counter drone is connected to the network (an intercept drone carrying a counter measure (counter drone) receives control information from the detection system control processor which receives information from the LIDAR sensors (connected to the network), paragraphs [0029], [0033], [0048], [0056]-[0057], [0061]); and 
a processor configured to (processor, paragraph [0028]): 
receive an indication of a potential target from the plurality of sensor systems (capturing the existence of an object using the LIDAR detection sensors, paragraphs [0027]-[0029]); 
generate a fused data set [intended to be used by an operation regarding the potential target], wherein the fused data set comprises the indication of the potential target and one or more of: another indication of the potential target, a raw sensor information, and/or a derived sensor information (sensor fusion is 
determine that the potential target comprises the threat drone based at least in part on the fused data set (determining if a target drone is a threat based fusion of LIDAR and camera data, paragraph [0029]); and 
in response to determining that the potential target comprises the threat drone, provide counter drone instructions to the counter drone (in response to the determination that the target drone is a threat, sending command instructions from the processor to the intercept drone to provide countermeasures, paragraphs [0029], [0048], [0058]).

Regarding claim 2, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein the sensor system of the plurality of sensor systems comprises a sensor tower sensor system, a vehicle mounted sensor system, a counter drone mounted sensor system, a human mounted sensor system, a telephone pole sensor system, or a building sensor system (a camera is on board the intercept drone 

Regarding claim 3, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein the counter drone instructions control the counter drone[, wherein the counter drone is intended to launch or propel toward the threat drone] (cueing the intercept drone to launch based on software, paragraphs [0034]-[0041]).

Regarding claim 4, Van Voorst discloses the system of claim 2. Van Voorst additionally discloses wherein the counter drone performs terminal guidance [intended to intercept the threat drone] (using the GPS of the intercept drone to plan an intercept course to the threat object, paragraphs [0034]-[0041], [0057]).

Regarding claim 5, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein the processor comprises a sensor system processor or a counter-drone processor (a detection processor of a detection system comprising a plurality of LIDAR detection sensors (sensor system processor), paragraphs [0048]-[0049]).

Regarding claim 8, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein the indication of a potential target comprises the raw sensor information (raw detection sensor data is sent to the control processor, Fig. 9, paragraph [0057]).

Regarding claim 9, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein the raw sensor information comprises one or more of the following: a radio frequency data, a radar data, an infrared data, an optical data, a lidar data, a vibrometer data, an audio data, and/or an ultrasonic data (the raw data is from infrared or LIDAR detection sensors, paragraphs [0047], (0057]).

Regarding claim 10, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein the raw sensor information is used [intended to generate derived sensor information] (the detection sensor raw data is used to produce an image of the scanned environment (derived sensor information), paragraph [0049]).

Regarding claim 11, Van Voorst discloses the system of claim 9. Van Voorst additionally discloses wherein the derived sensor information comprises an altitude, a position data, a location within a geo-fenced area, a target trajectory, a radar image, an infrared image, an optical image, a lidar image, a vibration profile, an RF profile, a sound profile, and/or an absence or a presence of an RF immunity beacon (the detection sensor raw data is used to produce a visible (optical) image 528 of the scanned environment (derived sensor information), Fig. 9, paragraph [0049]).

Regarding claim 12, Van Voorst discloses the system of claim 9. Van Voorst additionally discloses wherein a sensor system generates the derived sensor 

Regarding claim 13, Van Voorst discloses the system of claim 9. Van Voorst additionally discloses wherein the processor generates the derived sensor information (the drone detection system (sensor system) generates the image using a control processor, paragraph [0049]).

Regarding claim 18, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein a counter drone instruction of the counter drone instructions comprises a counter drone standby instruction, a destroy instruction, a disable instruction, and/or a capture the threat drone instruction (the intercept drone is tasked to use it's carried countermeasure such as a jammer (disable) or a net (capture), paragraph [0048]).

Regarding claim 19, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein the counter drone is equipped with one or more payloads, wherein a payload of the one or more payloads comprises a kinetic payload, an explosive payload, a capture net, or a signal marker (the intercept drone carries a net as a countermeasure (capture net), paragraph [0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Van Voorst in view of Applewhite (US 2018/0101169 A1).

Regarding claim 6, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein a sensor system communicates with the processor using a network (several LIDARs networked together to form a fence and a drone mounted camera which communicate with the drone detection control processor, paragraphs [0029], [0033], [0057]). 
While Van Voorst does not specifically disclose where the network communication is using a mesh network, it would have been obvious to one of ordinary skill in the art at the time of the invention that any communication network common in the art could be applied in order to increase the versatility of the system.
Additionally, Applewhite teaches a sensor system communicates with a processor using a mesh network (see e.g. at least paragraph [0112]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Van Voorst by configuring a sensor system communicates with the processor using a mesh network as taught by Applewhite in order to increase the versatility of the system (Applewhite: paragraph [0066], [0095], [0112], [0121]).

Regarding claim 7, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses wherein the counter drone communicates with the processor using a network (in response to the determination that the target drone is a threat, sending command instructions (communicating with) from the processor to the intercept drone to provide countermeasures, paragraphs [0029], [0048], [0058]). 
While Van Voorst does not specifically disclose where the network communication is using a mesh network, it would have been obvious to one of ordinary skill in the art at the time of the invention that any communication network common in the art could be applied in order to increase the versatility of the system. 
Additionally, Applewhite teaches limitations not expressly disclosed by Van Voorst including namely: that the counter drone communicates with the processor using a mesh network (see e.g. at least paragraph [0121]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Van Voorst by configuring that the counter drone communicates with the processor using a mesh network as taught by Applewhite in order to increase the versatility of the system (Applewhite: paragraph [0066], [0095], [0112], [0121]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Voorst in view of Pourmohammad (US 2019/0243813 A1).

Regarding claim 14, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses that the potential target comprises a threat drone (identifying a drone as a threat to be intercepted, paragraphs [0029], [0048]).
Van Voorst does not disclose wherein the step of determining that the potential target comprises the threat drone further includes, determining whether the potential target is within a geographical range. 
Pourmohammad discloses wherein a step of determining that a potential target comprises a threat drone further includes, determining whether the potential target is within a geographical range (determining a threat event if the location of the event is within a first geofence to an asset, paragraph (0051]).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Van Voorst to include wherein the step of determining that the potential target comprises the threat drone further includes, determining whether the potential target is within a geographical range as taught by Pourmohammad, in order to gain the advantages of reducing false threat positives by utilizing a distance factor.

Regarding claim 15, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses that the potential target comprises a threat drone (identifying a drone as a threat to be intercepted, paragraphs (0029], [0048]).

Pourmohammad discloses wherein a step of determining that a potential target comprises a threat drone further includes, determining whether the potential target is within a geofenced area (determining a threat event if the location of the event is within a first geofence, paragraph (0051]).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Van Voorst to include wherein the step of determining that the potential target comprises the threat drone further includes, determining whether the potential target is within a geofenced area as taught by Pourmohammad, in order to gain the advantages of reducing false threat positives by utilizing a distance factor. 

Regarding claim 16, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses that the potential target comprises a threat drone (identifying a drone as a threat to be intercepted, paragraphs [0029], [0048]).
Van Voorst does not disclose wherein the step of determining that the potential target comprises the threat drone further includes, determining whether the potential target has a trajectory that enters a geofenced area. 
Pourmohammad discloses wherein a step of determining that a potential target comprises a threat drone further includes, determining whether the potential target has a trajectory that enters a geofenced area (elevating a threat event from non-active to 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Van Voorst to include wherein the step of determining that the potential target comprises the threat drone further includes, determining whether the potential target has a trajectory that enters a geofenced area as taught by Pourmohammad, in order to gain the advantages of reducing false threat positives by utilizing a distance factor.

Claims 17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Voorst in view of Parker (US 2017/0192089 A1).

Regarding claim 17, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses a target sound (acoustic detection sensors, paragraph [0031]); and a threat drone (threat drone, paragraph [0058]).
Van Voorst does not disclose wherein the step of determining that the potential target comprises the threat drone further includes, determining whether a potential target sound profile matches a threat drone sound profile in a threat drone database.
Parker discloses wherein a step of determining that a potential target comprises a threat drone further includes, determining whether a potential target sound profile matches a threat drone sound profile in a threat drone database (analyzing the RF signature of a unmanned aerial vehicle and using a database to lookup the signature to determine if the suspect UAV is a threat, paragraph [0058], claim 1 of Parker).


Regarding claim 22, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses a threat drone (threat drone, paragraph [0058]); and a potential target image comprising a lidar image (tracking using a LIDAR image, paragraph [0010]).
 Van Voorst does not disclose wherein the step of determining that the potential target comprises the threat drone further includes, determining whether a potential target image matches a threat drone image profile in a threat drone database, wherein the potential target image comprises an optical image, a radar image, a lidar image, or an infrared image.
Parker discloses wherein a step of determining that a potential target comprises a threat drone further includes, determining whether a potential target image matches a threat drone image profile in a threat drone database, wherein the potential target image comprises an optical image, a radar image, a lidar image, or an infrared image (analyzing the RF signature of a unmanned aerial vehicle and using a database to lookup the signature to determine if the suspect UAV is a threat, paragraph [0058], claim 1 of Parker).


Regarding claim 23, Van Voorst discloses the system of claim 1. Van Voorst additionally discloses a threat drone (threat drone, paragraph [0058]).
While Van Voorst does not specifically disclose vibrations and a laser vibrometer data, it would have been obvious to one of ordinary skill in the art that the time of the invention that the "other sensors" referred to in Van Voorst (paragraph [0047]) could include any type of common sensor such as a vibrometer sensing laser vibrometer data.
Van Voorst does not disclose wherein the step of determining that the potential target comprises the threat drone further includes, determining whether a potential target vibration profile matches a threat drone vibration profile in a threat drone database.
Parker discloses wherein a step of determining that a potential target comprises a threat drone further includes, determining whether a potential target vibration profile matches a threat drone vibration profile in a threat drone database, wherein a vibration profile comprises laser vibrometer data (analyzing the RF signature of a unmanned 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Van Voorst to include wherein the step of determining that the potential target comprises the threat drone further includes, determining whether a potential target vibration profile matches a threat drone vibration profile in a threat drone database, wherein the vibration profile comprises laser vibrometer data as taught by Parker, in order to gain the advantages of reducing false threat positives by utilizing a comparison to known threats.

Regarding claim 24. Van Voorst discloses the system of claim 1. Van Voorst additionally discloses a threat drone (threat drone, paragraph [0058]).
Van Voorst does not disclose wherein a step of determining that a potential target comprises a threat drone further includes, determining whether a potential target RF profile matches a threat drone RF profile in a threat drone database, wherein the RF profile comprises RF data. 
Parker discloses determining whether the potential target comprises a threat includes wherein a step of determining that a potential target comprises a threat drone further includes, determining whether a potential target RF profile matches a threat drone RF profile in a threat drone database, wherein the RF profile comprises RF data (analyzing the RF signature of a unmanned aerial vehicle and using a database to lookup the signature to determine if the suspect UAV is a threat, paragraph [0058]. claim 1 of Parker).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHARLES J HAN/Primary Examiner, Art Unit 3662